Case: 3:20-cv-00025-DCR-MAS Doc #: 42 Filed: 02/18/21 Page: 1 of 3 - Page ID#: 249




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Frankfort)

   MARK ANTHONY JACKSON, II,                      )
                                                  )
          Plaintiff,                              )       Civil Action No. 3: 20-025-DCR
                                                  )
   V.                                             )
                                                  )
   JOHN PROCTOR, Jailer, et al.,                  )         MEMORANDUM ORDER
                                                  )
          Defendants.                             )
                                                  )

                                     ***   ***    ***   ***

        Plaintiff Mark Anthony Jackson, II, proceeding pro se, filed this action against officials

 at the Carroll County Detention Center, where Jackson was being held. He claimed that the

 defendants interfered with his access to legal mail. [Record No. 1] Supervision of pre-trial

 proceedings was referred to United States Magistrate Judge Matthew A. Stinnett. [Record No.

 15] In accordance with 28 U.S.C. § 636(b)(1)(B), Magistrate Judge Stinnett issued a Report

 and Recommendation concerning the defendants’ motion to compel on January 27, 2020.

 [Record No. 41]

        Because Jackson failed to respond to the defendants’ motion after being ordered to do

 so [Record No. 34], and because he failed to respond to two subsequent show cause orders

 [Record Nos. 37 and 38], the magistrate judge recommended that this matter be dismissed for

 failure to prosecute. [Record No. 41, pp. 2-3] Neither Jackson nor the defendants filed

 objections to the recommendation.

        “It does not appear that Congress intended to require district court review of a

 magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither
                                              -1-
Case: 3:20-cv-00025-DCR-MAS Doc #: 42 Filed: 02/18/21 Page: 2 of 3 - Page ID#: 250




 party objects to those findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985). However, the

 Court has conducted a de novo review of the matter and agrees that dismissal is appropriate.

        First, Jackson has failed to update his mailing address in violation of Joint Local Rule

 of Civil Practice 5.3(e). This has resulted in two orders of the Court being returned as

 undeliverable. Additionally, he has not participated in this case for over eight months. His

 last filing, dated June 15, 2020, sought “an order to dismiss” this matter because of his

 willingness to reach a settlement, but the defendants opposed the motion.1 [Record Nos. 20,

 25]

        Finally, this is not the only action Jackson has abandoned. Beginning in early 2019, he

 filed no less than six lawsuits against Carroll County officials related to his confinement. Of

 the six filed in this Court, the current action is the only one that has not been dismissed. Three

 of the actions were voluntarily dismissed by Jackson himself. See Record Number 27, Jackson

 v. Carrol Co., Ky., et al., Frankfort Civil Action No. 20-030-KKC. Thus, the Court agrees that

 dismissal is appropriate.

        Accordingly, it is hereby

        ORDERED as follows:

        1.      The Report and Recommendation filed by United States Judge Matthew A.

 Stinnett on January 27, 2021 [Record No. 41] is ADOPTED and INCORPORATED by

 reference.

        2.      The defendants’ motion to compel [Record No. 33] is DENIED, as moot.



 1
        The defendants provided notice that Jackson was released from custody on September
 1, 2020. [Record No. 35] Because his claims concern alleged constitutional violations
 occurring during his confinement, his release appears to have mooted those concerns.
                                               -2-
Case: 3:20-cv-00025-DCR-MAS Doc #: 42 Filed: 02/18/21 Page: 3 of 3 - Page ID#: 251




       3.    This matter is DISMISSED with prejudice and STRICKEN from the Court’s

 docket.

       Dated: February 18, 2021.




                                       -3-
